Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species I drawn to claims 1-5 in the reply filed on 10/10/22 is acknowledged. Claims 6-29 are considered as withdrawn.

Non-Compliant Claims
The claims corresponding to the response to election filed on 10/10/22 are missing and are considered as non-compliant as the marked-up copy of the claims has not been filed along with the response to Election, thereby failing to indicate whether the non-elected claims are withdrawn or canceled. Appropriate correction is needed.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, for the limitations of:
“α represents the illumination angle of each of the LED chips in the longitudinal direction” is unclear language, it is not clear what is an illumination angle. 
“W1 represents the width of the upper surface of the base layer or the width of the lower surface of the top layer in the short axial direction of the LED filament”, it is not clear what is short axial direction in the above limitation and what is meant by “the width of the upper surface of the base layer or the width of the lower surface of the top layer in the short axial direction” with respect to the short axial direction.
“β represents the illumination angle of each of the LED chips in the short axial direction of the LED filament”, it is not clear what is meant by “the illumination angle of each of the LED chips in the short axial direction”. 
Appropriate correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp (US 20160369952 A1) in view of Weijers (US 20170051877)
Regarding claim 1, Weekamp teaches an LED filament (Fig.1D, Fig.3A-3B Fig.4A-4C),


    PNG
    media_image1.png
    426
    534
    media_image1.png
    Greyscale


comprising: a plurality of LED filament units (Fig.3A, 3B), each of the plurality of LED filament units includes a LED chip 102 with an upper surface and a lower surface opposite to the upper surface of the LED chip, and a light conversion layer (112, Abstract) comprising a top layer and a base layer (bottom section of  112), and the base layer comprises an upper surface and a lower surface opposite to the upper surface of the base layer, where the top layer with an upper surface and a lower surface opposite to the upper surface of the top layer is disposed on at least two sides of each of the LED chips 102, the lower surface of the LED chips is close to the upper surface of the base layer, and the upper surface of the top layer is away from the LED chips. 
Weekamp further teaches the dimension of the light transmissive tubular member 110 that encloses the wavelength conversion material 112 within it (Abstract) and the parameters for designing it, such that:
[0016] According to various embodiments of the present invention, the light transmissive hollow tubular member may have an outer diameter of less than 3.3 mm, preferably less than 2.4 mm and most preferably less than 1.5 mm.
 [0026] Filaments smaller in diameter than 3.3 mm enable the manufacturing of hundreds or even thousands of filaments in each batch or production cycle using shaking moulds. Filaments produced in this manner will inherently be cheap to produce due to the large quantity of filaments.
[0045] As an example, using shaking moulds which are 150 mm long and 150 mm wide, tubular members having an outside diameter of 1.5 mm provides the possibility of manufacturing as many as 10 000 filaments per production cycle. Hence, providing inherently cheap filaments 100 which is economically beneficial to both during production and finally also to a customer.
Therefore, LED bulbs are formed within a range of  dimensions in millimeters so that they mimic the conventional LED bulbs and are useable as a replacement of conventional light bulbs, and furthermore the LED bulbs/globes also have their overall sizes in a limited millimeter range, since they also have Edison type of sockets that are compatible with the sockets of conventional incandescent bulbs.  And Weekamp discloses the range 1.5 mm to 3.2 mm for the tubular filament coverings of the LED bulbs. 
 	However, Weekamp does not teach for claim 1  :wherein H represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer, and H is between α and 10C/2tan0.5 α, wherein a represents the maximum value in both 0.5C/2tan0.5α and W1/2tan0.5β, C represents the length of each of the LED filament units in the longitudinal direction of the LED filament, α represents the illumination angle of each of the LED chips in the longitudinal direction of the LED filament, W1 represents the width of the upper surface of the base layer or the width of the lower surface of the top layer in the short axial direction of the LED filament; and β represents the illumination angle of each of the LED chips in the short axial direction of the LED filament (see 112 rejection above regarding the illumination angle and the short axial direction of the LED filament); for claim 2:wherein H is between A and 2C/2tan0.5 α, A represents the maximum value in both C/2tan0.5 α and W1/2tan0.5 β; for claim 3 :wherein H is between b and 2.9 C, b represents the maximum of 0.14C and 0.28W1 and for claim 4: wherein  H is between B and 0.58C, B represents the maximum of 0.28C and 0.28W1 (also see 112 rejection above).  
 	Furthermore, regarding the dimensions/relationships of the LED filaments as recited in claims 1-4,  the dimensions of the bulb filament follow certain standards as disclosed in [0003] of Weijers according to specific regulations ([0008]) and to dimensions as claimed, are only considered to be the “optimum” value of the dimensions of the LED filament elements of a light bulb, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve an omnidirectional light distribution ([0003] in Weijers).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weekamp in view of Weijers and further in view of Steele (US 20170138543)
Regarding claim 5, Weekamp in view of Weijers teaches the invention set forth in claim 1 above, but is silent regarding adjacent two LED filament units is connected by a wire, a portion of the wire is exposed by the top layer.
 Steele teaches LED bulbs wherein adjacent two LED filament units (left and right sections connected by the conductor (Fig.8 wherein various filaments 20,22 are connected through the upper and lower wires/conductors) is connected by a wire, a portion of the wire is exposed by the top layer (since phosphors can be formed only surrounding the LED chips as shown in Fig.12-13).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to form adjacent two LED filament units connected by the conductor, wherein individual filaments/LED chips are covered by phosphors, such that the wire connecting the filaments are exposed, in the device of Weekamp in view of Weijers, in order to emulate a bulb emission ([0091] in Steele).
Other art
US 20130147348 A1, US  20170012177  
 US 20150070871, US 20150069442
Regarding dimensions of LED bulb filaments, the following prior art disclose:
JP 2010080336 A discloses: P>PROBLEM TO BE SOLVED: To provide a hot-cathode type fluorescent lamp which can be assembled into a bulb of a tube diameter of 8 mm or less, has a simple structure, and has a long service life. <P>SOLUTION: The fluorescent lamp includes: a slender bulb 1 of a tube diameter of 8 mm or less in which a phosphor layer is formed on the inner face side; a pair of hot-cathode type electrode mounts each furnished with a filament 2a in which a folded part 2a1 folded nearly in the center is positioned closer to the center and both end parts 2a2 are positioned closer to the bulb end, a pair of lead wires 2b to support the both ends, a bead member 2c, an anchor 2d which has a diameter of 0.05 to 0.3 mm and of which the tip part supports the folded part of the filament and the base end part is fixed to the bead member, and an emitter 2e adhering to each filament, with the filaments arranged separated inside the bulb; and a discharge medium. The lamp is lit by always heating the filaments. <P>COPYRIGHT: (C)2010, JPO&INPIT

WO 2015127698 A1 or CN 103872033 (6/14/2014) discloses : [0038] upper (lower) fluorescent ceramic strip 2 uses Ce, Pr: YAG + MgAl204 mixed phase processing fluorescent ceramic is 30mmX 1.5mmX 0.38 mm long strip sheets, then the multiple blue light LED chip (including leads) are adhesively secured to the transparent fluorescent ceramic strip, then coating the fluorescent powder silicon gel light adhesive on the blue-light LED chip, the lower (upper) fluorescent light glue 4, as shown in FIG. 2 to form the LED filament.
[0040] upper (lower) fluorescent ceramic strip 2 uses Ce, Cr: YAG + MgAl204 mixed phase fluorescent ceramic processing into 45mmX 1.7mmX0.38mm long strip sheets, then the multiple blue light LED chip (including leads) are adhesively secured to the transparent fluorescent ceramic strip, then coating the fluorescent powder silicon gel light adhesive on the blue-light LED chip, the lower (upper) fluorescent light glue 4, as shown in FIG. 2 to form the LED filament.
CN 103956421 A: [0042] the upper and lower fluorescent ceramic strip 2 adopts the YAG transparent ceramic processing into 30mmXl.5mmX0.38mm of long strip sheets, then the multiple blue light LED chip (a lead) is adhered and fixed on the YAG transparent ceramic thin slab, and the blue light LED chip of YAG transparent ceramic strip are covered with the Ce: YAG fluorescent powder silicon gel light glue, namely fluorescent light glue 4, as shown in FIG. 3 to form the LED filament.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner